DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0126546, (“Yagisawa”).
Regarding Claim 1: Yagisawa discloses a motor vehicle fuel pump ([0003]; Figure 1) cover system (18, 19) for protectively covering a connection (43) between a fuel line (21) and a fuel pump (20), the system comprising: a first cover member (18) substantially covering the fuel pump and defining a raised wall (As shown in at least Figure 2; The fuel tank forms a first cover which includes raised walls which substantially cover the fuel pump from the left and right as shown in the figure, the forming of the fuel tank is also interpreted as forming raised walls at the point of attachment of the fuel pump flange 41 as shown by at least 181 in Figures 2 and 3) around the connection; and a second cover member (19) (As shown in at least Figure 2; At least [0035] and [0049]) hingedly connected to the first cover member and movable from an open position to a closed position ([0033], “The seat 19 includes a lock which is engaged with the frame of the vehicle body and a hinge which is connected to the frame of the vehicle body (both of them not shown in the drawing), wherein when the seat 19 is opened upwardly about the hinge by unlocking the lock, the rider can have the access to the upper portion of a fuel pump 20, see FIG. 1.”) in which said second cover member defines a dome to cover the connection (As shown in at least Figure 2; The second cover member 19 forms a dome over the top of the fuel pump and connection), the dome having an interior peripheral surface that covers the raised wall to thereby form a chamber protected against foreign matter infiltration (As shown in at least Figure 2; At least the portions of the raised walls 181 are shown as being covered by the second cover member interior surface; At least [0049], “Due to the provision of the cover member which constitutes the bottom plate 191 or the like, the function of protecting the fuel pump 20 and piping and wiring on the base plate 41 can be further enhanced.”).  
Regarding Claim 9: Yagisawa discloses a motor vehicle fuel pump ([0003]; Figure 1) having an exterior fuel connection (43) protected against damage caused by foreign matter by a cover system (18, 19) ([0049], “Due to the provision of the cover member which constitutes the bottom plate 191 or the like, the function of protecting the fuel pump 20 and piping and wiring on the base plate 41 can be further enhanced.”); the cover system comprising a first cover member (18) substantially covering the fuel pump and defining a raised wall around the exterior fuel connection (As shown in at least Figure 2; The fuel tank forms a first cover which includes raised walls which substantially cover the fuel pump from the left and right as shown in the figure, the forming of the fuel tank is also interpreted as forming raised walls at the point of attachment of the ; and a second cover member (19) which, when in a closed position, forms a protective chamber by cooperation of the first cover member and the second cover member, defining a dome to cover the connection (As shown in at least Figure 2; The second cover member 19 forms a dome over the top of the fuel pump and connection which provides protection to the fuel pump and connection), the dome having an interior peripheral surface that covers the raised wall to thereby form a chamber protected against foreign matter infiltration (As shown in at least Figure 2; At least the portions of the raised walls 181 are shown as being covered by the second cover member interior surface; At least [0049], “Due to the provision of the cover member which constitutes the bottom plate 191 or the like, the function of protecting the fuel pump 20 and piping and wiring on the base plate 41 can be further enhanced.”).
Regarding Claim 16: Yagisawa discloses a cover system for a motor vehicle fuel pump ([0003]; Figure 1) having an external connection (43), the system comprising: a first cover member (18) substantially covering a fuel pump and defining a raised wall around the connection (As shown in at least Figure 2; The fuel tank forms a first cover which includes raised walls which substantially cover the fuel pump from the left and right as shown in the figure, the forming of the fuel tank is also interpreted as forming raised walls at the point of attachment of the fuel pump flange 41 as shown by at least 181 in Figures 2 and 3); and a second cover member (19) mated with the raised wall on top of the first cover member (As shown in at least Figures 1 and 2); wherein the first cover member and the second cover member define a protective chamber for the external connection when closed (At least [0049], “Due 
Regarding Claim 20: Yagisawa discloses the cover system of claim 16; Yagisawa further discloses wherein the cover system protects the external connection from damage caused by infiltration of foreign material (As shown in at least Figure 2; At least the portions of the raised walls 181 are shown as being covered by the second cover member interior surface; At least [0049], “Due to the provision of the cover member which constitutes the bottom plate 191 or the like, the function of protecting the fuel pump 20 and piping and wiring on the base plate 41 can be further enhanced.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0126546, (“Yagisawa”), in view of US 5,322,345, (“Desser”).
Regarding Claims 3, 5, 11, 13, and 17: Yagisawa teaches the motor vehicle fuel pump and cover system of claims 1, 9, and 16; however, Yagisawa is silent as to the material composition of the second cover member 19 and thus does not explicitly wherein the system comprises a material that deforms without rupture on impact.  
Desser teaches a motorcycle seat made of a closed-cell, foam-like, composition (Column 3, Line 11, “Removable motorcycle fender seat 10 is constructed of a moldable plastic or molded closed-cell, foam-like, composition for light weight and comfort”). It is noted that the instant application fails to define the limitations “deform,” “rupture,” or “impact.” The claims further fail to define the material which is utilized to achieve the claimed results. The instant specification indicates in at least [0041] that the material utilized may be a closed-cell foam. Applying a broadest reasonable interpretation of the aforesaid claims, when read in view of the instant specification, a material of closed-cell foam is interpreted as reading over the instant claims. Desser is directed towards a  removable motorcycle fender seat (Desser, [Abstract]) while Yagisawa is directed towards a fuel supply arrangement of a motorcycle (Yagisawa, [Abstract]). One of ordinary skill in the art looking to modify or improve the seat of Yagisawa, which is used as a fuel pump cover, would look to other motorcycle seating arrangements, such as that taught by Desser for inspiration or teachings.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have made the seat of Yagisawa out of a closed-cell foam-like material as taught by Desser with the predicted results that such a material will provide a light weight structure which is also comfortable (Desser, Colum 3, Line 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have made the second cover member of a material that deforms without rupture on impact, such as a closed-cell foam, since it has .

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0126546, (“Yagisawa”), in view of US 2020/0047841, (“Luckjohn”).
Regarding Claims 2, 10, and 18: Yagisawa teaches the motor vehicle fuel pump and cover system of claims 1, 9, and 16; however, Yagisawa is silent as to the details of the locking mechanism of the second cover member 19 as discussed in at least [0033and thus does not explicitly disclose further comprising a locking tether comprising an arm extending from a periphery of the second cover member to a tab member for engagement with a mating element on the first cover member.  
Luckjohn teaches a locking mechanism for a motorcycle seat comprising a locking tether comprising an arm (136) extending from a periphery of the second cover member (As shown in at least Figure 4; The arm 136 extends from the periphery of the seat) to a tab member for engagement with a mating element (138) on the first cover member (As shown in at least Figure 4; The arm 136 mates with the second latch component 138 which is attached to the frame 110 to secure the seat in the closed position; At least [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invnetion to have utilized the locking tether and mating arrangement as taught by Luckjohn to secure the seat of Yagisawa in the closed position .

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0126546, (“Yagisawa”), in view of US 2020/0018274, (“Rihtar”).
Regarding Claims 4 and 12: Yagisawa teaches the motor vehicle fuel pump and cover system of claims 1 and 9; however, Yagisawa fails to explicitly disclose wherein the fuel line passes through the second cover member in an infiltration-resistant orifice.  
Rihtar teaches a motor vehicle fuel pump cover (Figures 1 – 3) further having a second cover member (44) and a fuel line (20) wherein the fuel line passes through the second cover member in an infiltration-resistant orifice (44e) (The sidewall present in the cover 44 in which the orifice is formed together form an infiltration-resistant orifice as the opening is shown to be only slightly larger than the fuel line 20 which passes therethrough and as the presence of the additional material will prohibit the entrance of larger media which may have otherwise continued to the fuel line 20 terminus at the top of the pump). Rihtar further teaches the use of a slot configuration or aperture 58 through which a wire harness (22a) may be passed wherein the aperture is configured as an infiltration-resistant orifice (At least [0026] – [0028]). It is noted that this slot configuration would be easily adapted for use in sealing around a fuel line as it would around a wire harness as shown.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invnetion to include an infiltration-resistant orifice in the second .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0126546, (“Yagisawa”), in view US 2020/0047841, (“Luckjohn”), and US 2020/0018274, (“Rihtar”).
Regarding Claims 6 and 14: Yagisawa in view of Luckjohn teaches the motor vehicle fuel pump cover system of claims 2 and 10; however, however, Yagisawa fails to explicitly disclose wherein the fuel line passes through the second cover member in an infiltration-resistant orifice.  
Rihtar teaches a motor vehicle fuel pump cover (Figures 1 – 3) further having a second cover member (44) and a fuel line (20) wherein the fuel line passes through the second cover member in an infiltration-resistant orifice (44e) (The sidewall present in the cover 44 in which the orifice is formed together form an infiltration-resistant orifice as the opening is shown to be only slightly larger than the fuel line 20 which passes therethrough and as the presence of the additional material will prohibit the entrance of larger media which may have otherwise continued to the fuel line 20 terminus at the top of the pump). Rihtar further teaches the use of a slot configuration or aperture 58 through which a wire harness (22a) may be passed wherein the aperture is configured as an infiltration-resistant orifice (At least [0026] – [0028]). It is noted that this slot 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an infiltration-resistant orifice in the second cover member of Yagisawa, as taught by Rihtar, with the predicted results that the second cover member could be made to provide further protection to the fuel line connection 43 of Yagisawa by limiting the ingress of media from right to left upwards along the fuel line 21 as shown in at least Figure 1.

Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0126546, (“Yagisawa”), in view of US 4,909,522, (“Flanigan”).
Regarding Claims 7, 15, and 19: Yagisawa teaches the motor vehicle fuel pump and cover system of claims 1, 9, and 16; however, Yagisawa fails to explicitly disclose wherein the first cover member and the second cover member mate in a friction fit.
Flanigan teaches the application of an interference-type fit between two elements of a seat arrangement on a two wheeled vehicle (Column 2, Line 67 – Column 3, Line 6). It is noted that an interference-type fit is a type of friction fit which is a well known manner in mating or joining two elements of an assembly together.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second cover members of Yagisawa to include an interference-type fit as taught by Flanigan with the predicted .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0126546, (“Yagisawa”), in view of US 2020/0047841, (“Luckjohn”), and US 4,909,522, (“Flanigan”).
Regarding Claim 8: Yagisawa in view of Luckjohn teaches the motor vehicle fuel pump cover system of claim 2; however, Yagisawa fails to explicitly disclose wherein the first cover member and the second cover member mate in a friction fit.
  Flanigan teaches the application of an interference-type fit between two elements of a seat arrangement on a two wheeled vehicle (Column 2, Line 67 – Column 3, Line 6). It is noted that an interference-type fit is a type of friction fit which is a well known manner in mating or joining two elements of an assembly together.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second cover members of Yagisawa to include an interference-type fit as taught by Flanigan with the predicted results that such a fit will increase the stability of the seat of Yagisawa in a manner well known in the art.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0234357 – Fuel pump cover forming a dome
US 2009/0031995 – Fuel supply apparatus having a tether strap
US 2008/0035120 – Fuel tank assembly having a cover forming a dome
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746